PER 'C-URIAM.
It appearing from- the files herein that the a'ppdal in the above-entitled action was' perfected on the xxth day of March, 1918,' and that the settled record upon such appeal was settled by the trial court on- the said nth day o-f March, 1918; and) it further appearing that the appellants aire in default 'herein, in that they have not filed their brief upon said appeal, and this regardless ¡of the fact that moire than 30 -days have elapsed since the perfecting of said appeal and 'the settlement of said record-; and nio extension of the- time for serving anldl filing said brief having' been ordered or stipulated 'herein— the said1 appeal is by the -court -deemed abandoned1, and the order appealed from is affirmed.